Citation Nr: 0704235	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic changes 
of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1968 September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2005 rating determination by the above Regional Office 
(RO).  The veteran provided testimony before the undersigned 
Veterans Law Judge at the RO in July 2006; a transcript is of 
record.

As originally developed for appeal, the veteran's claim 
included the additional issue of service connection for a 
right foot disability.  However, the veteran indicated during 
his July 2006 hearing that he no longer wished to pursue that 
issue, and it was withdrawn.  Therefore, consideration is 
limited to the issue listed on the first page of the present 
decision.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's left foot disability existed at the time of his 
entry into active service.

2.  There is clear and unmistakable evidence that the 
veteran's pre-service left foot disability did not undergo a 
permanent increase in severity during service.


CONCLUSION OF LAW

A left foot disability clearly and unmistakably pre-existed 
active service and was not aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In a letter dated in February 2005, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
The letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a May 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is

due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the previous language of the 
aforementioned regulation at 38 C.F.R. § 3.304(b) (2004) was 
amended during the pendency of this appeal, effective May 4, 
2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified 
at 38 C.F.R. § 3.304(b) (2006)).  The amended regulation 
requires that VA, rather than the claimant, bear the burden 
of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.  See also Cotant v. Principi, 
17 Vet. App. 116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).


As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  Under longstanding law, once the 
presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
The burden of proof is upon VA to rebut the presumption by 
producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based upon "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

III.  Factual Background

The veteran's amputation of the left middle toe was noted on 
his service entrance examination, and thus pre-existed his 
entry onto active duty in April 1968.  Shortly thereafter, he 
complained of pain over the metatarsal head, with callous 
formation.  The clinical impression was old traumatic injury 
to the left forefoot with third digit amputated.  He was 
placed on a limited-duty physical profile and medically 
qualified for permanent restricted duty in May 1968.  A July 
1968 X-ray report showed there was some deformity involving 
the phalanges of the left foot.  There was partial absence of 
the third left digit, and some deformity involving the 
proximal phalanges of the rest of the digits, consistent with 
post-traumatic changes.  In August 1968, the veteran 
complained of pain upon walking.  Examination revealed 
ankylosis of the left second toe and absence of the left 
third toe.  There was a tender scar over the second 
metatarsal head.  The clinical impression was absence of the 
left third toe and ankylosis of the left second toe, 
symptomatic.  The examiner concluded the veteran had been 
unfit for induction into service, and should be released from 
the Army.  

There are essentially no pertinent clinical records 
associated with the claims file until 1986, when the veteran 
sought treatment for a possible left heel spur.  In 1995, he 
was evaluated for a twisted right ankle.  The remaining 
medical records dated between 2004 and 2006 primarily show 
treatment for unrelated ailments, and are entirely negative 
for complaints or treatment of the veteran's left foot.  

The veteran presented testimony at a Travel Board hearing in 
July 2006 about the onset and severity of his claimed left 
foot disability.  He testified that prior to service he had 
sustained traumatic injury to the left foot from an accident 
with his lawn mower.  He said the first, second, and third 
toes were severed and the third toe had to be amputated.  He 
stated that, in 1968, he was drafted into the Army and found 
qualified for induction.  Then, during basic training, his 
left foot became symptomatic.  Marching and running on hard 
surfaces caused pain and swelling, and he was issued a brace 
for his shoe and given pain medication.  He was later placed 
on permanent profile during the sixth or seventh week of 
basic training, and was subsequently discharged after several 
months because he could no longer meet the physical demands 
of military service.  The veteran asserted that his pre-
existing left foot disability was accelerated by the physical 
demands of military life, and said he continues to have left 
foot pain.  

IV.  Analysis

As indicated above, the veteran's left foot disability was 
noted at the time of his induction to service.  Thus, he is 
not presumed to have been sound at entrance.  Because the 
evidence of record clearly establishes the pre-service 
existence of left foot disorder, the Board needs next to 
determine whether the veteran's pre-existing condition was 
aggravated during his active duty.  


There is nothing in the service medical records (SMRs) to 
suggest that the veteran's left foot underwent any 
pathological advancement during the four-month period of 
active duty from May 1968 to September 1968.  Although these 
records show multiple references to ongoing left foot 
problems throughout this period, these entries are 
insufficient to establish an increase in disability, as they 
do not indicate any pathological changes to the veteran's 
post-traumatic injury residualsof the left foot which existed 
before service, or that it progressed at an abnormally high 
rate.  The fact that his left foot was symptomatic in service 
due to the rigors of basic training, in and of itself, does 
not establish aggravation.  Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In 
his case, the veteran's SMRs do not reveal permanent 
aggravation of his pre-service left foot disability from 
being cut by his lawn mower blade.

In addition, there is an absence of subsequent complaints or 
treatment for left foot problems after his discharge from the 
military.  This fact would tend to support the conclusion 
that the veteran's pre-service left foot disability was 
essentially unaffected by service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim).  Rather, the evidence of record tends to shows 
that the veteran's left foot manifested only temporary or 
intermittent flare-ups, without a worsening of the underlying 
condition.

The cumulative effect of the foregoing is that there was no 
aggravation during military service.  Moreover, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his own opinion and his theories about his left 
foot do not constitute competent medical evidence in support 
of his claim, and thus carry no probative weight on the 
critical question in this matter of medical causation.


ORDER

Service connection for post-traumatic changes of the left 
foot is denied.



_________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


